         Case 3:15-cr-00155-RNC Document 595 Filed 12/14/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

    UNITED STATES OF AMERICA,
                                                     S3 15-cr-00155 (RNC)
             v.
                                                     December 14, 2020
    MICHAEL GRAMINS,

                             Defendant.

 DEFENDANT MICHAEL GRAMINS’ MOTION FOR AN ORDER DIRECTING THE
 GOVERNMENT TO MAKE FURTHER REDACTIONS FROM ITS MEMORANDUM
                     IN AID OF SENTENCING

         Pursuant to District of Connecticut Local Rule of Criminal Procedure 57(b) and prior

rulings by the Court, Defendant Michael Gramins respectfully moves for an order directing the

government to: 1) withdraw from the public file the version of its Memorandum In Aid of

Sentencing (the “Memorandum”) which it filed on today’s date and 2) make further redactions as

more fully described below before refiling it, and in support thereof states as follows:

       1.      The government filed its Memorandum on December 14, 2020 (ECF No. 593). On

page 18 of the Memorandum, the government included a table which lists the compensation Mr.

Gramins purportedly received from Nomura for each year from 2010 to 2014,

inclusive. Information about Mr. Gramins’ compensation has never been publicly disclosed prior

to the government’s filing. Indeed, the government cites to the Presentence Report prepared by

the Probation Department, dated November 30, 2020 (ECF No. 581) as the source of the

information about Mr. Gramins’ compensation. As the Court is aware, the Presentence Report in

a criminal case is strictly confidential and is not made available to the public.

       2.      The amount of compensation Mr. Gramins received from Nomura has been the

subject of prior motion practice (ECF Nos. 160, 161, 182, 201) and a prior ruling by the Court

precluding the government from offering evidence at trial about Mr. Gramins’ compensation
         Case 3:15-cr-00155-RNC Document 595 Filed 12/14/20 Page 2 of 4




because of the prejudice it could cause (ECF No. 366, Minute Entry granting Defendants’ Joint

Motion in Limine to exclude evidence and argument regarding the defendants’ compensation; ECF

372, Transcript of Proceedings on April 24, 2017 (“Tr.”): “…I think the probative value of the

actual compensation numbers with regard to motive on the record in front of me right now is

substantially outweighed by the danger of unfair prejudice.” Tr. at 20). Of note, even the public

version of that transcript had the amount of Mr. Gramins’ compensation redacted. Consistent

with the Court’s ruling, during the course of this case the government agreed that it would not

include the amount of Mr. Gramins’ compensation in public filings.

       3.       The compensation information now included in the government’s publicly filed

Memorandum is still highly prejudicial to Mr. Gramins and should therefore be redacted. First,

the compensation figures set forth by the government fail to disclose that much of those amounts

were in the form of deferred compensation which Mr. Gramins has never actually

received. Second, there is the possibility that there could be a retrial of the counts of conviction

on which the jury failed to reach a verdict (ECF No. 571). Accordingly, by including this

information in its publicly filed Memorandum, the government creates the same prejudice at a

retrial that led the Court to exclude the evidence at the prior trial. There is no countervailing

interest in the public having access to that information.

       4.       Good cause therefore exists to direct the government to withdraw its publicly filed

Memorandum and to re-file it with the compensation information redacted. We have conferred

with the government about this motion and it has informed us that it does not consent to the relief

being sought.


                                                      Respectfully submitted,

                                                      Mukasey Frenchman & Sklaroff LLP
Case 3:15-cr-00155-RNC Document 595 Filed 12/14/20 Page 3 of 4




                            By:    /s/ Marc L. Mukasey
                                  Marc L. Mukasey

                                  2 Grand Central Tower
                                  140 East 45th Street, 17th Floor
                                  New York, NY 10017
                                  Tel. (212) 466-6400

                                  Counsel for Defendant Michael Gramins
         Case 3:15-cr-00155-RNC Document 595 Filed 12/14/20 Page 4 of 4




                               CERTIFICATION OF SERVICE

       I hereby certify that on December 14, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicted on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF system.

Dated: New York, New York
       December 14, 2020


                                                       /s/ Marc L. Mukasey
                                                      Marc L. Mukasey
                                                      2 Grand Central Tower
                                                      140 East 45th Street, 17th Floor
                                                      New York, NY 10017
                                                      Tel. (212) 466-6400
